HELD BY
THE COURT:
That the rule in such cases is that the libelant recover for the use of his vessel during the time necessary to make the repairs; and by the use of the vessel is meant what she would produce for chartering her in the business in which she had been usually employed. That if, after the necessary repairs are made, the vessel is further detained and kept from her business, either by storms or other state of the weather, by ice or other obstructions in the harbor or river where she may be, or from any other cause not directly produced by the collision, for such further detention there can be no recovery. That from the evidence in this case it does not appear what number of days was necessary for the repairs. That if the amount allowed per day was -what the vessel was worth with a full crew on board, then that amount is too large.
Referred back to commissioner for an additional report.